DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “and introducing the exhaust gas to a downstream side of the cathode”.  Examiner respectfully submits the exhaust gas from the second exhaust gas passage(8) in figure 1 is bypassed from the fuel cell, however the exhaust gas in the second exhaust gas passage is introduced into a waste recovery boiler, as indicated by 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,2,7, 12,18 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Berlowitz et al(2014/0260310).
Berlowitz et al in figure 4 teaches a carbon dioxide recovery system for collecting carbon dioxide from an exhaust gas generated in a facility including a combustion device(combustion zone 415), comprising a first exhaust gas passage(422) through which the exhaust gas containing carbon dioxide flows, a fuel cell(425) including an anode, a cathode disposed on the first exhaust gas passage so that the exhaust gas from the first exhaust gas passage is supplied to the cathode, and an electrolyte 
Berlowitz et al further teaches wherein a treatment flow rate of the exhaust gas during rated operation of the fuel cell is smaller than a total flow rate of the exhaust gas during rated operation of the facility.  Berlowitz et al further teaches wherein the facility is a gas turbine, and the cathode of the fuel cell is disposed downstream of the gas turbine and upstream of a first waste heat recovery boiler(450 in figure 4) for recovering exhaust heat of the gas turbine, wherein the second exhaust gas passage bypasses the cathode and is connected to a second waste heat recovery boiler(490) for recovering exhaust heat of the gas turbine, and wherein a part of the exhaust gas of the gas turbine is introduced to the second waste heat recovery boiler via the second exhaust gas passage at least during rate operation of the gas turbine.  Berlowitz et al further teaches a compressor(downstream of passage 449 in figure 4) for compressing at least carbon dioxide recovered at the anode by the fuel cell, and a steam turbine(combination of 402,404,406) for driving the compressor, wherein the steam turbine is configured to be driven by steam(passage 498 in figure 4) generated by thermal energy recovered from the exhaust gas at the first waste heat recovery boiler.  Berlowitz et al further teaches a thermal power generation facility comprising a thermal power generation device which is a facility including a combustion device, and the carbon dioxide .  
Claims 19,20,22,23, and 30 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Berlowitz et al(2014/0260310).
Berlowitz et al teaches a carbon dioxide recovery method for recovering carbon dioxide from an exhaust gas generated in a facility including a combustion device, comprising supplying the exhaust gas containing carbon dioxide to a cathode of a fuel cell(425 in figure 4), transferring a carbonate ion derived from carbon dioxide contained in the exhaust gas from the cathode to an anode of the fuel cell through an electrolyte of the fuel cell, and guiding a part of the exhaust gas(492 in figure 4) of the facility so as to bypass the cathode. 
 Berlowitz et al further teaches wherein a treatment flow rate of the exhaust gas during rated operation of the fuel cell is smaller than a total flow rate of the exhaust gas  during rated operation of the facility.  Berlowitz et al further teaches keeping a first flow rate of the exhaust gas supplied to the cathode constant at a rated flow rate of the fuel cell in at least a partial load range of the facility, regardless of the magnitude of the load of the facility.  Berlowitz et al further teaches wherein the facility is a gas turbine, and wherein the carbon dioxide recovery method further comprises introducing a first exhaust gas discharged from the gas turbine and having passed through the cathode of the fuel cell to a first waste heat recovery boiler(450) to recover exhaust heat at the first waste heat recovery, and at least during rated operation of the gas turbine, introducing a second exhaust gas discharged from the gas turbine and bypassing the cathode to a second waste heat recovery boiler(490) to recover exhaust heat at the second waste .
Allowable Subject Matter
Claims 3-6,8-11, 13-17 ,21,24-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Steinfeld et al(5554453) in figure 1 teaches a gasifier device(5), and a flow line for products of combustion leading from the gasifier to a cathode side of a carbonate fuel cell, and the outlet side of the cathode leading to a heat recovery steam generator(19), wherein portions of the outlet side of the cathode are recycled back toa pump(17).
Gmeindl(4921765) in figure 1 teaches a gasifier device(22), and a flow line for C02 and air from a C02 separator leading from the gasifier to a cathode side of a carbonate fuel cell, and the outlet side of the cathode leading to a recycle line.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159.  The examiner can normally be reached on Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
September 15, 2021